DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Remarks, filed 07-October-2022 have been entered. Claims 1, 19 and 20 have been amended, claims 2, 3, 5, 6, 8, 9, 11, 12, 14 and 15 have been canceled, and claims 1, 4, 7, 10, 13, 16, 19 and 20 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks pp. 7-10, filed 07-October-2022, with respect to the rejections of claims  under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Toshima (Pub. No. US 2004/0267734 A1, hereinafter “Toshima”) and Tada et al. (Pub. No. US 2004/0255218 A1, hereinafter “Tada”).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, 10, 13, 16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "…the search query is extended, so that a character string including the second character is hit in searching as well as the character string including the first character" in the third limitation.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a search query in a predetermined format” that is generated by the generating unit in the second limitation, and recites “a search query in a standard expression” in the third limitation of claim 1.
Claims 4, 7, 10, 13 and 16 depend from claim 1, include all the limitations of claim 1, and are rejected accordingly.
Claims 19 and 20 correspond to claim 1 and are rejected accordingly.
Claim 7 recites the limitation "…if the predetermined condition that the association information includes a plurality of the first characters…" in the first limitation.  There is insufficient antecedent basis for this limitation in the claim. Neither claim 7, nor parent claims 4 and 1, which claim 7 depends from, recite “association information”.
Claim 16 depends from claim 7, includes all the limitations of claim 7, and is rejected accordingly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, 10, 13, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Toshima further in view of Tada.
Regarding claim 1, Toshima teaches:
a character recognition unit that recognizes a character included in image information and outputs character information (Toshima – a character recognition process is applied to a text block of a scan image (i.e. image information) to extract text data as OCR text information. Since the character recognition process cannot assure 100% accurate recognition, the OCR text information includes false recognition data [0041].)
output from the image information (Toshima – a character recognition process is applied to a text block of a scan image (i.e. image information) to extract text data as OCR text information. Since the character recognition process cannot assure 100% accurate recognition, the OCR text information includes false recognition data [0041].)
Toshima does not appear to teach:
a generating unit that generates a search query in a predetermined format in accordance with a search instruction information including a character string input by an operator; a converting unit that converts the search query generated by the generating unit into a search query in a standard expression standardized for searching the character string,
wherein, if the character string includes a first character which has been or is to be erroneously recognized as a second character by the character recognition unit, the search query is extended, so that a character string including the second character is hit in searching as well as the character string including the first character
a searching unit that searches for a character string in the character information [output from the image information] by using the extended search query
and a correcting unit that corrects the second character string to the first character in the character string hit in searching
However, Tada teaches:
a generating unit that generates a search query in a predetermined format in accordance with a search instruction information including a character string input by an operator; a converting unit that converts the search query generated by the generating unit into a search query in a standard expression standardized for searching the character string, (Tada – in step 406, the retrieval conditional expression analysis program is executed to analyze the retrieval conditions specified by a document retrieval request and convert them into specified conditions that can be directly processed by the similar-documents retrieval program [0092].)
wherein, if the character string includes a first character which has been or is to be erroneously recognized as a second character by the character recognition unit, the search query is extended, so that a character string including the second character is hit in searching as well as the character string including the first character (Tada – to cope with erroneously recognized characters in the seed document and the documents targeted for retrieval, the present embodiment develops the characteristic character strings, which are generated by the similar-documents retrieval program, into character strings that are highly likely to be erroneously recognized. The character string “Cap” is developed into “Cap or Cup or Oap or Oup or …” [0146].)
a searching unit that searches for a character string in the character information [output from the image information] by using the extended search query (Tada – in accordance with this corrected parameter, the extended characteristic character string weight value is determined and then set as a characteristic character string candidate (i.e. extended search query) for use in retrieval [0147]. The retrieval expression consists of extended characteristic character strings and their weight values. In other words, the retrieval expression is a retrieval conditional expression for retrieving documents that contains any of the extended characteristic character strings [0150].)
and a correcting unit that corrects the second character string to the first character in the character string hit in searching (Tada – when the above-mentioned characteristic character string correction program performs this process for all the extracted characteristic character strings, erroneously recognized characters existing in the document to be registered can be batch-corrected automatically or semi automatically [0216]. See Fig. 24, where batch correction options are displayed [0218].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Toshima and Tada before them, to modify the system of Toshima of a character recognition unit that recognizes a character included in image information and outputs character information with the teachings of Tada of a generating unit that generates a search query in a predetermined format in accordance with a search instruction information including a character string input by an operator; a converting unit that converts the search query generated by the generating unit into a search query in a standard expression standardized for searching the character string, wherein, if the character string includes a first character which has been or is to be erroneously recognized as a second character by the character recognition unit, the search query is extended, so that a character string including the second character is hit in searching as well as the character string including the first character, a searching unit that searches for a character string in the character information [output from the image information] by using the extended search query, and a correcting unit that corrects the second character string to the first character in the character string hit in searching. One would have been motivated to make such a modification to retrieve documents containing one or more of the developed words, by conducting a full-text search for a set of logical adds (ORs), thereby tolerating erroneously recognized characters in the documents targeted for retrieval (Tada - [0018]).
	Claims 19 and 20 correspond to claim 1 and are rejected accordingly. 
	Regarding claim 4, Toshima does not appear to teach:
a segmentation unit that segments the range for the character string if the search instruction information satisfies a predetermined condition
 	However, Tada teaches:
a segmentation unit that segments the range for the character string if the search instruction information satisfies a predetermined condition (Tada – the similar-characters table is used to cope with erroneously recognized characters [0146]. The similar-characters table reference program is started to reference the candidate characters for recognition, which are stored in the similar-characters table area, in relation to all the divided partial character strings, and set the candidate characters for recognition in units of one character for all the partial character strings. Finally, the character string development program is started to generate developed words by combining the candidate characters for recognition in units of one character for all the partial character strings, generate extended characteristic character strings by ORing the generated words, and output the extended characteristic character string [0108-0109]. The characteristic character string candidates having a weight value greater than a predetermined threshold value (i.e. predetermined condition) are then selected as the characteristic character strings for use in retrieval [0148].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Toshima and Tada before them, to modify the system of Toshima and Tada of a character recognition unit that recognizes a character included in image information and outputs character information, a generating unit that generates a search query in a predetermined format in accordance with a search instruction information including a character string input by an operator; a converting unit that converts the search query generated by the generating unit into a search query in a standard expression standardized for searching the character string, wherein, if the character string includes a first character which has been or is to be erroneously recognized as a second character by the character recognition unit, the search query is extended, so that a character string including the second character is hit in searching as well as the character string including the first character, a searching unit that searches for a character string in the character information output from the image information by using the extended search query, and a correcting unit that corrects the second character string to the first character in the character string hit in searching with the teachings of Tada of a segmentation unit that segments the range for the character string if the search instruction information satisfies a predetermined condition. One would have been motivated to make such a modification to retrieve documents containing one or more of the developed words, by conducting a full-text search for a set of logical adds (ORs), thereby tolerating erroneously recognized characters in the documents targeted for retrieval (Tada - [0018]).
	Regarding claim 7, Toshima does not appear to teach:
wherein the segmentation unit segments the range for the character string if the predetermined condition that the association information includes a plurality of the first characters corresponding to the second character is satisfied
However, Tada teaches:
wherein the segmentation unit segments the range for the character string if the predetermined condition that the association information includes a plurality of the first characters corresponding to the second character is satisfied (Tada – the similar-characters table is used to cope with erroneously recognized characters [0146]. The similar-characters table reference program is started to reference the candidate characters for recognition, which are stored in the similar-characters table area, in relation to all the divided partial character strings, and set the candidate characters for recognition in units of one character for all the partial character strings. Finally, the character string development program is started to generate developed words by combining the candidate characters for recognition in units of one character for all the partial character strings, generate extended characteristic character strings by ORing the generated words, and output the extended characteristic character string [0108-0109]. The characteristic character string candidates having a weight value greater than a predetermined threshold value (i.e. predetermined condition) are then selected as the characteristic character strings for use in retrieval [0148]. See [0147], where the frequency (i.e. association) of characteristic character string occurrence in the seed document as a parameter for the method of characteristic character string weight value setup is disclosed.)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Toshima and Tada before them, to modify the system of Toshima and Tada of a character recognition unit that recognizes a character included in image information and outputs character information, a generating unit that generates a search query in a predetermined format in accordance with a search instruction information including a character string input by an operator; a converting unit that converts the search query generated by the generating unit into a search query in a standard expression standardized for searching the character string, wherein, if the character string includes a first character which has been or is to be erroneously recognized as a second character by the character recognition unit, the search query is extended, so that a character string including the second character is hit in searching as well as the character string including the first character, a searching unit that searches for a character string in the character information output from the image information by using the extended search query, and a correcting unit that corrects the second character string to the first character in the character string hit in searching, a segmentation unit that segments the range for the character string if the search instruction information satisfies a predetermined condition with the teachings of Tada of wherein the segmentation unit segments the range for the character string if the predetermined condition that the association information includes a plurality of the first characters corresponding to the second character is satisfied. One would have been motivated to make such a modification to retrieve documents containing one or more of the developed words, by conducting a full-text search for a set of logical adds (ORs), thereby tolerating erroneously recognized characters in the documents targeted for retrieval (Tada - [0018]).
	Regarding claim 10, Toshima does not appear to teach:
a receiving unit that receives characters forming the search instruction information one by one
	However, Tada teaches:
a receiving unit that receives characters forming the search instruction information one by one (Tada – in step 406, the retrieval conditional expression analysis program is executed to analyze the retrieval conditions specified by a document retrieval request and convert them into specified conditions that can be directly processed by the similar-documents retrieval program [0092].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Toshima and Tada before them, to modify the system of Toshima and Tada of a character recognition unit that recognizes a character included in image information and outputs character information, a generating unit that generates a search query in a predetermined format in accordance with a search instruction information including a character string input by an operator; a converting unit that converts the search query generated by the generating unit into a search query in a standard expression standardized for searching the character string, wherein, if the character string includes a first character which has been or is to be erroneously recognized as a second character by the character recognition unit, the search query is extended, so that a character string including the second character is hit in searching as well as the character string including the first character, a searching unit that searches for a character string in the character information output from the image information by using the extended search query, and a correcting unit that corrects the second character string to the first character in the character string hit in searching with the teachings of Tada of a receiving unit that receives characters forming the search instruction information one by one. One would have been motivated to make such a modification to retrieve documents containing one or more of the developed words, by conducting a full-text search for a set of logical adds (ORs), thereby tolerating erroneously recognized characters in the documents targeted for retrieval (Tada - [0018]).
Regarding claim 13, Toshima does not appear to teach:
a receiving unit that receives characters forming the search instruction information one by one
However, Tada teaches:
a receiving unit that receives characters forming the search instruction information one by one (Tada – in step 406, the retrieval conditional expression analysis program is executed to analyze the retrieval conditions specified by a document retrieval request and convert them into specified conditions that can be directly processed by the similar-documents retrieval program [0092].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Toshima and Tada before them, to modify the system of Toshima and Tada of a character recognition unit that recognizes a character included in image information and outputs character information, a generating unit that generates a search query in a predetermined format in accordance with a search instruction information including a character string input by an operator; a converting unit that converts the search query generated by the generating unit into a search query in a standard expression standardized for searching the character string, wherein, if the character string includes a first character which has been or is to be erroneously recognized as a second character by the character recognition unit, the search query is extended, so that a character string including the second character is hit in searching as well as the character string including the first character, a searching unit that searches for a character string in the character information output from the image information by using the extended search query, and a correcting unit that corrects the second character string to the first character in the character string hit in searching, a segmentation unit that segments the range for the character string if the search instruction information satisfies a predetermined condition with the teachings of Tada of a receiving unit that receives characters forming the search instruction information one by one. One would have been motivated to make such a modification to retrieve documents containing one or more of the developed words, by conducting a full-text search for a set of logical adds (ORs), thereby tolerating erroneously recognized characters in the documents targeted for retrieval (Tada - [0018]).
Regarding claim 16, Toshima does not appear to teach:
a receiving unit that receives characters forming the search instruction information one by one
However, Tada teaches:
a receiving unit that receives characters forming the search instruction information one by one (Tada – in step 406, the retrieval conditional expression analysis program is executed to analyze the retrieval conditions specified by a document retrieval request and convert them into specified conditions that can be directly processed by the similar-documents retrieval program [0092].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Toshima and Tada before them, to modify the system of Toshima and Tada of a character recognition unit that recognizes a character included in image information and outputs character information, a generating unit that generates a search query in a predetermined format in accordance with a search instruction information including a character string input by an operator; a converting unit that converts the search query generated by the generating unit into a search query in a standard expression standardized for searching the character string, wherein, if the character string includes a first character which has been or is to be erroneously recognized as a second character by the character recognition unit, the search query is extended, so that a character string including the second character is hit in searching as well as the character string including the first character, a searching unit that searches for a character string in the character information output from the image information by using the extended search query, and a correcting unit that corrects the second character string to the first character in the character string hit in searching, a segmentation unit that segments the range for the character string if the search instruction information satisfies a predetermined condition, wherein the segmentation unit segments the range for the character string if the predetermined condition that the association information includes a plurality of the first characters corresponding to the second character is satisfied with the teachings of Tada of a receiving unit that receives characters forming the search instruction information one by one. One would have been motivated to make such a modification to retrieve documents containing one or more of the developed words, by conducting a full-text search for a set of logical adds (ORs), thereby tolerating erroneously recognized characters in the documents targeted for retrieval (Tada - [0018]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166